Citation Nr: 1822092	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-25 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation greater than 20 percent for radiculopathy of the left lower extremity associated with traumatic arthritis, thoracolumbar spine.

3.  Entitlement to an initial compensable evaluation greater than 10 percent for radiculopathy of the right lower extremity, associated with traumatic arthritis, thoracolumbar spine.

4.  Entitlement to an evaluation greater than 20 percent for traumatic arthritis of the thoracolumbar spine.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Woods and Woods, LLP


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2005.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from July 2012 (PTSD, lower back) and October 2012 (radiculopathy) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran's representative submitted a waiver of RO review of the evidence received after the last adjudication of the claims in the July 2014 statement of the case.

In April 2017, the Veteran's representative filed a claim for entitlement to TDIU.  The claim for TDIU is assumed as part of the increased rating claims herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The evidence establishes that the service-connected PTSD is productive of occupational and social impairment with deficiencies in most areas, but no greater, throughout the period on appeal.

2.  The Veteran filed a claim for an increased rating for his service-connected thoracolumbar spine on December 8, 2011.
3.  Effective December 8, 2011, the evidence establishes that the service-connected radiculopathy of the left lower extremity associated with traumatic arthritis, thoracolumbar spine is productive of moderate, but no greater, symptomatology of incomplete paralysis of the sciatic nerve.  

4.  Effective December 8, 2011, the evidence establishes that the service-connected radiculopathy of the right lower extremity associated with traumatic arthritis, thoracolumbar spine is productive of mild, but no greater, symptomatology of incomplete paralysis of the sciatic nerve.

5.  The preponderance of the evidence is against a finding that the service-connected traumatic arthritis, thoracolumbar spine is manifested by limitation of motion no more limited than 80 degrees of forward flexion and of less than 4 weeks incapacitating episodes of IVDS at any time during the pendency of this appeal.

6.  The evidence establishes that the Veteran has been unable to obtain or retain substantially gainful employment due to his service-connected PTSD, radiculopathies of the left and right lower extremities, and his lower back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, and no greater, throughout the period on appeal for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.130 Diagnostic Code 9411 (2017).

2.  Effective December 8, 2011, the criteria for an initial evaluation of 20 percent, and no greater, for radiculopathy of the left lower extremity associated with traumatic arthritis, thoracolumbar spine have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.124a, Diagnostic Code 8520 (2017).

3.  Effective December 8, 2011, the criteria for an initial evaluation of 10 percent, and no greater, for radiculopathy of the right lower extremity associated with traumatic arthritis, thoracolumbar spine have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for an evaluation greater than 20 percent for traumatic arthritis, thoracolumbar spine, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.71a Diagnostic Code 5010, 5235 through 5243 (2017).

5.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I. Higher Initial and Increased Evaluations

The Veteran seeks entitlement to higher initial evaluations for PTSD, left and right lower radiculopathy, and for his lower back disability.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § Part 4.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran appealed the evaluation initially assigned his service-connected PTSD, and left and right lower radiculopathy.

a) PTSD

Service connection for PTSD was granted in a July 2012 rating decision and evaluated as 50 percent disabling, effective in December 8, 2011.  The Veteran appealed the evaluation originally assigned.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, the Board notes that the present case was certified to the Board in January 2017.  Therefore, the change in regulations that requires the use of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 5th Edition (DSM-5) will be herein applied.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  What this means is that the Board will not discuss Global Assessment of Functioning (GAF) scores, where they may have been assigned, in keeping with DSM-5.  However, the criteria used in evaluating the Veteran's psychiatric symptoms have not changed during the appeal period.  Moreover, the most recent DBQ Examination for PTSD, provided by the Veteran's private physician in 2017, confirms the Veteran meets the diagnosis of PTSD under DSM-5.  

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130, which affords a 50 percent evaluation for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 70 percent rating is provided where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

After review of the relevant medical evidence, the Board finds the Veteran meets the criteria for a 70 percent evaluation throughout the period of time on appeal.  Of significance is the 2017 private DBQ examination for PTSD, which shows depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, impairment of short and long term memory such as that he retained only highly learned material while forgetting to complete tasks, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work-like setting, inability to establish and maintain effective relationships, and persistent delusions or hallucinations.

The Board also notes that the Veteran's lay witnesses, a fellow soldier, DL, who served with the Veteran, and the Veteran's significant other, BJ.  Both attest to the severity of his nightmares, which occur nightly and exhaust him.  The nightmares cause him to scream and talk, fight in his sleep, and waken drenched in sweat.  DL attested that the nightmares leave him exhausted because he does not want to return to sleep.  BJ attested that the Veteran gets perhaps 3 hours of sleep nightly.  See October 2013 Lay Witness Statements of DL and BJ, filed in "Correspondence" (rec'd 5/3/2017), p. 6-7.  

The examiner specifically noted that the severity of the Veteran's symptomatology dated back to the date of the claim.  See March 2017 Private PTSD Review DBQ, filed under Medical Treatment Record Government Facility (rec'd 4/25/2017), pp. 45-50.  See also attached March 2017 "Assessment," pp. 51-3.

However, the Veteran's symptomatology attributed to his PTSD does not meet the criteria for the 100 percent evaluation.  Although he reports persistent hallucinations and difficulty with employment, the record does not show gross impairment in thought processes or communication, grossly inappropriate behavior, inability to perform the activities of daily living, and he has not been found to be a danger to himself or others, or to be unemployable solely due to his PTSD.  See Id.  

The weight of the evidence shows that an evaluation for 70 percent, and no greater, for PTSD is warranted, throughout the entire time on appeal.  However, the preponderance of the evidence is against an evaluation greater than 70 percent for PTSD at any time during the appeal period.

b) Radiculopathy, left and right lower extremities associated with traumatic arthritis, thoracolumbar spine

On December 8, 2011, the Veteran filed a claim requesting an increased evaluation for his service-connected degenerative arthritis of the thoracolumbar spine.  In an October 2012 rating decision, service connection was granted for radiculopathy of the left and right lower extremities as associated with traumatic arthritis, thoracolumbar spine.  A 20 percent evaluation was assigned for the left lower extremity, and a 10 percent evaluation was assigned for the right lower extremity under Diagnostic Code 8520, effective October 11, 2012.  The Veteran appealed the evaluations assigned.  There are thus two periods of time involved, that prior to October 11, 2012 and that beginning October 11, 2012.  The thoracolumbar spine disability, which will be discussed below, was evaluated as 20 percent disabling.  

The Veteran's radiculopathies of his left and right lower extremities have been evaluated under Diagnostic Code 8520, which contemplates incomplete paralysis of the sciatic nerve.  A 10 percent evaluation is afforded for mild incomplete paralysis.  A 20 percent evaluation is warranted for moderate incomplete paralysis.  A 40 percent evaluation is provided for moderately severe incomplete paralysis.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent evaluation is afforded for complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of the muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Resolving any reasonable doubt in favor of the Veteran, the Board finds that an initial 20 percent rating for radiculopathy of the left lower extremity and an initial 10 percent rating for the right lower extremity is warranted, respectively; but that an evaluation greater than 20 percent for the left or greater than 10 percent for the right lower extremity radiculopathy is not warranted.

VA examination reports dated as early as in July 2010 show abnormal neurological findings in the Veteran's lower extremities when the examiner objectively observed the Veteran to ambulate with a stooped gait and to manifest objective abnormalities of thoracolumbar sacrospinalis in right-sided spasm, pain with motion and weakness, and tenderness.  These findings were also shown in October 2010.  The October 2012 examination report shows additional observations of uncoordinated and impaired mobility to execute skilled movements smoothly; interference with sitting, standing and/or weight-bearing; mild paresthesias and/or dysesthesias in the right lower extremity with moderate paresthesias and/or dysesthesias in the left lower extremity; and mild numbness in right and left lower extremities.  

Given the Veteran's assertions of lower extremity pain, and the July 2010 neurological findings, the Board finds it is appropriate to assign compensable evaluations for left and right lower extremity effective December 8, 2011, the date of his claim for an increased rating for his back.

However, the medical evidence does not show that an evaluation greater than 20 percent is warranted for the left or that an evaluation greater than 10 percent is warranted for the right lower extremity at any time during this appeal.  Rather, VA examinations conducted in 2010 and 2012 and VA treatment records throughout show normal muscle tone and no sign of muscle atrophy.  Moreover, VA treatment records consistently shows normal gait, reflexes equal bilaterally, no motor/sensory loss, no tremors, and no other neurological deficits.  See July and October VA Examinations for Spine and January and October 2012 VA DBQ Examinations for Back (Thoracolumbar Spine) Conditions; see also, generally, CAPRI records throughout.  Accordingly, the evidence does not establish, at any time throughout the period on appeal, that the Veteran's radiculopathies of the left lower extremity is manifested by incomplete paralysis that is more than moderate in severity and of the right lower extremity is manifested by incomplete paralysis that is more than mild in severity.

Accordingly, effective December 8, 2011, an initial evaluation of 20 percent, and no greater, for radiculopathy of the left lower extremity associated with traumatic arthritis of the thoracolumbar spine is appropriate; and an initial evaluation of 10 percent, and no greater, for radiculopathy of the right lower extremity associated with traumatic arthritis of the thoracolumbar spine is appropriate.  

c) Back

Service connection for traumatic arthritis of the thoracolumbar spine was granted by a 2006 rating decision, and evaluated at zero percent compensable effective in January 2005.  Pursuant to a claim for increased evaluation on December 8, 2011, an October 2012 rating decision ultimately granted a 20 percent evaluation, effective December 8, 2011, the date of the Veteran's claim.  

The 20 percent evaluation was assigned under Diagnostic Code 2010, which contemplates arthritis, due to trauma, substantiated by x-ray findings and involving 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Back disabilities are also rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242. 

Note 1 following the General Rating Formula specifies that any associated objective neurologic abnormalities including but not limited to bowel or bladder impairment are to be separately evaluated under an appropriate diagnostic code.  Note 2 following the General Rating Formal provides that normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242.

Under the Formula for Rating IVDS based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1 following the Formula for Rating IVDS, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

However, the medical evidence does not show that the criteria for an evaluation greater than 20 percent have been warranted at any time during this period of time under appeal.  At no time does the medical evidence reflect that forward flexion has been limited to 30 degrees or less, or that the Veteran experienced incapacitating episodes of IVDS of a total of 4 weeks requiring bed rest prescribed by a physician and treatment by a physician.  Specifically, during the October 2012 VA examination, his forward flexion was limited to 45 degrees.  In addition, there is no evidence of thoracolumbar ankyloses.

As provided in Note 1 following the General Rating Formula, separate, compensable evaluations can be warranted for associated neurological impairment.  However, the medical evidence does not show that there are any neurological symptoms other than radiculopathy of the left and right lower extremities, which have already been separately service connected and evaluated, as discussed above.  

The preponderance of the evidence is against an evaluation greater than 20 percent for arthritis of the thoracolumbar spine.

II. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

Here, the Board finds that a TDIU is warranted based on the Veteran's service-connected PTSD, thoracolumbar back disability, and radiculopathies of the left and right lower extremities associated with the thoracolumbar spine disability.  

At the outset, the Board notes that the Veteran is in receipt of a 50 percent evaluation for PTSD (by this decision increased to 70 percent throughout the period under appeal); a 20 percent evaluation for traumatic arthritis of the thoracolumbar spine; a 20 percent evaluation for radiculopathy of the left lower extremity associated with traumatic arthritis of the thoracolumbar spine (by this decision increased to 20 percent effective December 8, 2011); and a 10 percent evaluation for radiculopathy of the right lower extremity (by this decision increased to 10 percent effective December 8, 2011).  As the radiculopathies of the left and right lower extremities were service connected as associated with the traumatic arthritis of the thoracolumbar spine, the Board finds that these disabilities result from a common etiology.  See 38 C.F.R. § 4.16(a) (disabilities resulting from a common etiology or a single accident will be considered as one disability).  As such, the Veteran's combined evaluation for these disabilities meet the schedular percentage requirements for a TDIU.  

In addition, the evidence demonstrates that the Veteran is unable to obtain or retain substantially gainful employment due to his service-connected PTSD and thoracic spine and related radiculopathies.  Documents submitted by the Veteran's representative in April and May 2017 reflect findings of unemployability due to his service-connected PTSD, thoracic spine, and radiculopathies.  See March 2017 "Assessment" and March 2017 "Opinion," filed under Medical Treatment Record Government Facility (rec'd 4/25/2017), pp. 51-3, 80-1.  His July 2010 VA examination for spine reflects he was then unemployed.


ORDER

An initial evaluation of 70 percent, and no greater, for PTSD is granted, subject to the laws and regulations governing the grant of monetary benefits.

Effective December 8, 2011, an initial evaluation of 20 percent, and no greater, for radiculopathy of the left lower extremity associated with traumatic arthritis, thoracolumbar spine, is granted subject to the laws and regulations governing the grant of monetary benefits.

Effective December 8, 2011, an initial evaluation of 10 percent, and no greater, for radiculopathy of the right lower extremity associated with traumatic arthritis, thoracolumbar spine, is granted subject to the laws and regulations governing the grant of monetary benefits.

An evaluation greater than 20 percent for traumatic arthritis of the thoracolumbar spine is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the grant of monetary benefits.





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


